                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              EASTERN DIVISION
                            Case No.: 4:15-CR-41-1FL


                                          )
UNITED STATES OF AMERICA                  )
                                          )
                                          )
                V.                                                       ORDER
                                          )
BRYANT FIGUEROA                           )
                               Defendant. )



       This matter is before the Court on a joint motion to seal by the Government and

Defendant. For good cause shown the motion is GRANTED.

       It is hereby ORDERED that the motion to seal, motion to continue supervised

release revocation hearing and all orders thereto be filed under seal.



                               This the _____          January
                                         18th day of _____________, 2020.




                               ________________________________
                               HONORABLE LOUISE W. FLANAGAN
                               UNITED STATES DISTRICT COURT JUDGE
